—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Quinones, J.), rendered March 24, 1987, convicting him of attempted murder in the second degree, rape in the first degree, sodomy in the first degree, and sexual abuse in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied a fair trial because the prosecutor improperly cross-examined his alibi witness regarding his failure to contact law enforcement authorities prior to the trial. We find that this contention is unpreserved for appellate review, and, in any event, it is without merit. A sufficient foundation was laid for the cross-examination (see, People v Dawson, 50 NY2d 311), and the court properly instructed the jury that the witness had no obligation to contact law enforcement officials.
*679The defendant’s contention that the People failed to present legally sufficient evidence of his guilt with respect to the two counts of sexual abuse in the first degree is unpreserved for appellate review since he failed to raise this issue with specificity at trial (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we find that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.